Judgment affirmed, with costs. Our decision in Miller v. Eagle Savings & Loan Col (174 App. Div. 581) was not by us intended to overrule our former decision in Eagle Savings & Loan Co. v. Beakey (163 App. Div. 860), and should not be so regarded. While, doubtless, the evidence for plaintiffs was stronger in the Miller ease than was that for the defendant in the other, the Beakey case, yet we think that the evidence even in the former was such that the decision of the trial justice either way upon the facts would have here to be affirmed, and we. consider that to be the situation in the instant ease upon this record. Thomas, Stapleton, Mills, Rich and Putnam, JJ., concurred.